Case: 16-11831     Date Filed: 01/26/2017   Page: 1 of 3


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-11831
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 0:15-cr-60172-WPD-2



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

FRANCES JEUDY,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (January 26, 2017)

Before MARCUS, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Frances Jeudy appeals his sentence of 92 months of imprisonment imposed

following his pleas of guilty to conspiring to defraud the United States, 18 U.S.C.
              Case: 16-11831     Date Filed: 01/26/2017    Page: 2 of 3


§ 286; conspiring to possess and possessing 15 or more unauthorized access

devices, id. § 1029(a)(3), (b)(2), and possessing stolen mail, id. § 1708. Jeudy does

not challenge his sentence to a mandatory consecutive term of 24 months for

aggravated identity theft, id. § 1028A. Jeudy argues that his sentence of 92 months

is substantively unreasonable. We affirm.

      The district court did not abuse its discretion. We expect a sentence within

the advisory guideline range to be reasonable. United States v. Croteau, 819 F.3d
1293, 1309–10 (11th Cir.), cert. denied, 137 S. Ct. 254 (2016). Jeudy’s sentence is

at the low end of his advisory guideline range of 92 to 115 months and well below

the maximum statutory penalties for his crimes of fraud and possession of access

devices. See 18 U.S.C. §§ 286, 1029(a)(3), (c). The district court reasonably

determined that a 92-month sentence accounted for Jeudy’s “good family

support,” “[h]is age,” and his minimal “role in the offense” and balanced that

against the need for his sentence to address the seriousness of his offense, to “act[]

as a deterrent [to future similar crimes, and to] promote[] respect for the law.” See

18 U.S.C. § 3553(a)(1), (a)(2). Jeudy and his coconspirators operated a

sophisticated fraud enterprise in which they stole identification information from

real persons and used that information to file false tax returns and to obtain

millions of dollars in tax refund payments. And in his written plea agreement,




                                          2
               Case: 16-11831     Date Filed: 01/26/2017    Page: 3 of 3


Jeudy stipulated that his offense involved ten or more victims and that he was

responsible for a loss of $25 to $65 million.

      Jeudy argued that his criminal category of V overrepresented his criminal

history, but the district court was entitled to make a contrary finding. Jeudy had

amassed felony convictions for criminal mischief, aggravated battery with a deadly

weapon, twice eluding a police officer, and unlawful driving as a habitual traffic

offender and several misdemeanor convictions for resisting arrest without violence

and for driving with a suspended license. During the conspiracy, Jeudy served a

brief jail sentence but returned to the illegal enterprise upon his release. That

resumption of criminal activity was consistent with Jeudy’s history of having his

sentences of probation revoked for violating the law. Jeudy’s sentence is

reasonable.

      We AFFIRM Jeudy’s sentence.




                                           3